OPINION OF THE COURT
Per Curiam.
On April 16, 2010, Akintayo Abimbola Ayorinde pleaded guilty in the United States District Court for the Eastern District of New York, before the Honorable I. Leo Glasser, to one count of conspiracy to commit wire fraud and bank fraud, in violation of 18 USC §§ 1343 and 1344, a class B felony. He has not yet been sentenced. By decision and order on motion dated August 15, 2011, this Court suspended Mr. Ayorinde pursuant to Judiciary Law § 90 (4) (f), based on his conviction of a serious crime, and directed him to immediately apprise the Court upon being sentenced for the aforementioned offense.
Mr. Ayorinde has now submitted an affidavit dated October 1, 2011, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9).
As revealed in the plea minutes, the respondent was indicted for his role in a multimillion dollar mortgage fraud scheme involving straw corporations and individual straw buyers. Between January 2005 and May 2007, lenders were fraudulently induced to issue mortgage loans based on false representations (false information that made the borrowers appear to be more creditworthy and false information that enhanced the purported value of the properties). The total amount of the loans fraudulently obtained exceeded $10 million. Mr. Ayorinde was a real estate investor who used multiple straw corporations and straw buyers to buy and sell properties. Mr. Ayorinde also acted as the attorney representing straw buyers and straw corporations in the fraudulent real estate transactions with respect to some of the properties. In furtherance of the scheme, he paid other members of the conspiracy to falsify information, prepared and caused to be prepared false checks designed to show that a down payment had occurred when, in fact, it had not, and stole the entire proceeds of the mortgage issued for a second sale of the properties, but would initially make mortgage payments on the properties to conceal the fraud from the lenders.
Mr. Ayorinde acknowledges that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress by anyone, and that he is fully aware of the implications of submitting his resignation.
Mr. Ayorinde further acknowledges that his resignation is submitted subject to any application which could be made by *49the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts (hereinafter the Grievance Committee) for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends the acceptance of Mr. Ayorinde’s resignation. Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and, effective immediately, Mr. Ayorinde is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Rivera, J.P, Skelos, Dillon, Angiolillo and Florio, JJ., concur.
Ordered that the resignation of Akintayo Abimbola Ayorinde is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Akintayo Abimbola Ayorinde is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Akintayo Abimbola Ayorinde shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Akintayo Abimbola Ayorinde is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee or another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Akintayo Abimbola Ayorinde has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).